Citation Nr: 0526332	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-34 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and if so, whether service connection is 
warranted.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from April 1953 to 
August 1953, and from November 1953 to February 1957.  He 
passed away in April 1995 and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  The appellant filed a 
notice of disagreement in July 2003, the RO issued a 
statement of the case in October 2003, and the appellant 
filed a timely substantive appeal in December 2003.  In July 
2005, a videoconference hearing was held before the 
undersigned veterans law judge, who was designated by the 
Chairman of the Board to conduct that hearing.

As detailed below, the claim for service connection for the 
cause of the veteran's death is being reopened.  This claim 
(on the merits) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  By a May 1995 decision, the RO denied service connection 
for the cause of the veteran's death; the appellant did not 
appeal this decision.

2.  Evidence received since the May 1995 decision includes 
the veteran's terminal hospitalization records, an amended 
certificate of death, and the testimony of the appellant and 
her daughter at a Board hearing; this evidence was not 
considered previously, is so significant that it must be 
reviewed in connection with the claim for service connection, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  A May 1995 RO decision which denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 
20.302, 20.1103 (2004).

2.  New and material evidence having been presented 
concerning the claim for service connection for the cause of 
the veteran's death, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1995 letter, the RO denied service connection for 
the cause of the veteran's death.  It provided the appellant 
notice of that decision in May 1995, together with her rights 
regarding the appeal of an adverse decision.  However, she 
did not file a notice of disagreement and that RO decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.302, 20.1103. 

By its August 2002 rating decision, the RO reopened the 
appellant's claim and addressed it on the merits.  
Nevertheless, the Board is not bound by the RO's findings and 
must itself determine whether new and material evidence has 
been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The applicable 
regulation reads (in pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

Evidence received since the May 1995 RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  This evidence includes 
the veteran's terminal hospitalization records, an amended 
certificate of death, and the testimony of the appellant and 
her daughter at a Board hearing.  This evidence was not 
considered previously, is so significant that it must be 
reviewed in connection with the claim for service connection, 
and raises a reasonable possibility of substantiating the 
claim.  The appellant has presented new and material 
evidence.  

The petition to reopen is granted and the entire evidence of 
record may be considered without regard to any prior denials.  
However, the now-reopened claim requires further evidentiary 
development, and the Board will discuss VA's duties to notify 
and assist in a subsequent decision (if the claim remains 
denied following remand).  

ORDER

The claim for service connection for the cause of the 
veteran's death has been reopened and to this extent the 
appeal is granted.

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet 
provided the appellant with a VCAA notice letter specifically 
addressing the fourth element (i.e., requesting or telling 
her to provide any evidence in her possession that pertains 
to her claim).  This should be done.

The appellant essentially claims that the veteran's service-
connected rheumatoid heart disease caused his fatal acute 
myocardial infarction, or alternatively that the fatal heart 
attack was somehow related to active duty.  

The entrance and exit examinations from the veteran's first 
period of active duty (April 1953 to August 1953) reflect no 
complaints or findings of cardiac disability.  In August 
1953, he was treated for a "jarred back" after a log he was 
carrying with a friend dropped unexpectedly.  (At the Board 
hearing, the appellant's daughter suggested that the joint 
pain the veteran experienced during this incident might have 
actually been due to a heart attack).  In April 1956 - during 
his second period of active duty - the veteran was 
hospitalized and diagnosed as having active rheumatic fever 
with heart involvement (mitral valvulitis with predominant 
insufficiency and abnormal auricula foci of beat noted 
electrocardiographically).  

By an August 1957 rating decision, the RO granted service 
connection for rheumatic valvulitis and assigned a 30 percent 
rating for this disability.  At the time of his death at age 
59 in April 1995, the veteran's rheumatic heart disease was 
rated as 10 percent disabling and he had no other service-
connected disabilities.  The original death certificate 
indicated that the immediate cause of death was acute 
myocardial infarction due to insulin dependent diabetes.  An 
amended death certificate redesignated the diabetes as an 
"other significant condition."  No autopsy was performed.  
In light of the fact that the veteran was service connected 
for a cardiac disability and he died following an acute 
myocardial infarction, an opinion should be obtained from a 
VA physician as to the cause of death.  

Accordingly, the Board remands for the following:

1.  Send the appellant a VCAA notice 
letter discussing what information and 
evidence not of record is necessary to 
substantiate her claim, what information 
and evidence VA will seek to provide, and 
what information and evidence she is 
expected to provide.  Additionally, 
invite her to submit all pertinent 
evidence in her possession pertaining to 
the claim. 

2.  Forward the claims folder to a VA 
physician, who should review it and 
answer the following: 

a.  Is it at least as likely as not 
(probability of at least 50 percent) 
that the veteran's service- 
connected rheumatic heart disease 
caused, contributed substantially or 
materially, or combined with any 
other condition or abnormality to 
cause his death?  

b.  If not, is it at least as likely 
as not that any other heart disease 
and/or insulin dependent diabetes 
(noted on the amended death 
certificate) were first manifest 
during either of the veteran's 
periods of active duty between April 
1953 to August 1953, or from 
November 1953 to February 1957?

3.  Re-adjudicate the claim for service 
connection for the cause of the veteran's 
death.  If it remains denied, provide the 
appellant and her representative with a 
supplemental statement of the case which 
summarizes the evidence and analyzes all 
pertinent legal authority.  Allow 
appropriate time for response.

Thereafter, return the case to the Board for further 
consideration, if appropriate.  The appellant may submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remanded claims must be handled expeditiously.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes); see also M21-1, 
Part IV, paras. 8.43 and 38.02.  




	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


